Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 12/16/2020.
The examiner has considered the applicants’ arguments but they are moot in view of the new grounds of rejection presented below.
All objections and rejections not set forth below have been withdrawn.
Claims 1-4, 6-13, and 15-22 have been examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12, and 15-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ledet (US Patent Number 10,701,079).

Regarding claims 1, 15, and 19, Ledet disclosed a computing system for dynamically generating an electronic visualization interface with multi-user access and control (Ledet Col. 1 Lines 38-44 and Col. 5 Lines 49-61 for example), the computing system comprising:

one or more hardware computer processors in communication with the one or more computer readable storage devices and configured to execute the plurality of computer executable instructions (Ledet Col. 1 Lines 38-44 and Col. 5 Lines 49-61 for example) to cause the computing system to:
generate an electronic visualization interface that is configured to be accessible by a plurality of users simultaneously, and is further configured to display a plurality of interactive artifacts (Ledet Fig. 11 and Col. 9 Line 30 - Col. 10 Line 7 and Col. 4 Lines 46-64);
compare a first access category level associated with a first user accessing the electronic visualization interface with an access category level associated with a first artifact of the plurality of interactive artifacts depicted in the electronic visualization interface (Ledet Fig. 11 and Col. 9 Line 30 - Col. 10 Line 7 and Col. 4 Lines 46-64);
determine that the first user can view the first artifact based on the comparison of the first access category level with the access category level associated with a first artifact (Ledet Fig. 11 and Col. 9 Line 30 - Col. 10 Line 7 and Col. 4 Lines 46-64);
compare a second access category level associated with a second user accessing the electronic visualization interface with the access category level of the first artifact (Ledet Fig. 11 and Col. 9 Line 30 - Col. 10 Line 7 and Col. 4 Lines 46-64);
determine that the second user cannot view the first artifact based on the comparison of the second access category level with the access category level associated with a first artifact (Ledet Fig. 11 and Col. 9 Line 30 - Col. 10 Line 7 and Col. 4 Lines 46-64);


Regarding claim 2, Ledet disclosed that the one or more hardware computer processors are further configured to execute the plurality of computer executable instructions to cause the computer system to: access a second electronic database to obtain pre-programmed instructions to enable determination of how to render the first artifact (Ledet Fig. 11 and Col. 9 Line 30 - Col. 10 Line 7 and Col. 4 Lines 46-64). 

Regarding claims 3, 16, and 20, Ledet taught that that the first artifact comprises a plurality of database-linked objects, each database-linked object comprising its own access category level (Ledet Fig. 14 and Col. 11 Lines 37-48 for example). 
Regarding claim 4, Ledet taught that the access category level of the first artifact is based at least in part on the access category levels of the plurality of database-linked objects (Ledet Fig. 14 and Col. 11 Lines 37-48 for example).

Regarding claim 7, Ledet taught that the first user has the same access category level as the access category level of the first artifact (Ledet Fig. 14 and Col. 11 Lines 37-48 for example where the mgmt. level is 2 and the criticality is 2 which allows full viewing). 
Regarding claim 8, Ledet taught that the one or more hardware computer processors are further configured to execute the plurality of computer executable instructions to cause the computer system to: track modifications to the electronic visualization interface over time (Ledet Col. 9 Lines 1-29 for example); and present the tracked modifications to the first user (Ledet Col. 9 Lines 1-29 for example). 
Regarding claim 9, Ledet taught that the second user accesses the electronic visualization interface simultaneously with the first user (Ledet Fig. 11 and Col. 9 Line 30 - Col. 10 Line 7 and Col. 4 Lines 46-64). 
Regarding claims 10 and 18, Ledet taught that the first artifact is not viewable by the second user, and wherein the second user has a lower access category level than the access category level associated with the first artifact (Ledet Fig. 14 and Col. 11 Lines 37-48 for example where the mgmt. level is 2 and the criticality is 4 which permits no viewing). 
Regarding claim 11, Ledet taught that a placeholder artifact appears in place of the first artifact for the second user, wherein the placeholder artifact retains the same size and formatting of the first artifact so that appearance of the dynamic electronic visualization interface is not changed (Ledet Fig. 7 and Col. 6 Lines 5-19 for example). 

Regarding claim 21, Ledet taught that the first artifact comprises data pulled from a remote reference database so that the data is protected from unauthorized access (Ledet Fig. 11 and Col. 9 Line 52 – Col. 10 Line 7) 
Regarding claim 22, Ledet taught the first artifact comprises one or more data objects that are viewable by the first user and not viewable by the second user (Ledet Fig. 11 and Col. 9 Line 30 - Col. 10 Line 7 and Col. 4 Lines 46-64 this is clear because the Ledet explains that the NLP parses the content of the screens sent to the individual users and filters each based upon the access level of each user.  Because this is a co-browsing environment, two users with different access levels will have differing admissible items to which the user has access.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ledet as applied to claim 10 above, and further in view of Glass (US Patent Number 5,745,714).

Glass taught in a system for displaying objects based on security levels, objects can be assigned a security level which must be met in order for the object to be displayed in the clear, and users can be assigned levels of security clearance, and that displaying objects in the clear can be dependent upon the user meeting the proper security clearance level required by each object, where objects that the user is not cleared to see are displayed in a manner which is covered by shading to indicate the access level needed to access the object (Glass Col. 5 Line 26 – Col. 6 Line 11 and Col. 7 Lines 12-31 for example).  Glass further taught that the access category level required to view an object can be displayed in the interface when the user does not have sufficient access level (Glass Col. 5 Line 26 – Col. 6 Line 11 for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Glass in the secure collaborative design system of Ledet by displaying the access level required for viewing obscured data.  This would have been obvious because the person having ordinary skill in the art would have been motivated to protect the security of the objects in the modeling space while providing the users with a visual indication to users when they do not have security clearance to access particular objects and to which level they would need to be able to view the object.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 1-4, 6-13, and 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,235,533. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patent claims.  Claim 7, while not explicitly claimed in the patent, requires allowing access to an artifact by a user when the user and artifact have the same access category level.  It was well known in the art before the effective filing date of the invention to allow access to an object when the object and the user attempting access have the same access levels (i.e. the object requires at least security level X and the user has security level X).  As such, this would have been obvious to the person having ordinary skill in the art.  This is evidenced by the teachings of Ledet, as can be seen in Fig. 13, for example.

Conclusion
Claims 1-4, 6-13, and 15-22 have been rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790.  The examiner can normally be reached on Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491